UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1639 Engex, Inc. (Exact name of registrant as specified in charter) 44 Wall Street New York, NY10005 (Address of Principal Executive Office) (Zip Code) CT Corporation, 111 Eight Avenue, New York, New York 10011 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 495-4200 Date of fiscal year end:September 30, 2006 Date of reporting period:June 30, 2007 Item 1.
